—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 16, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as a staffing coordinator in 1994 in order to relocate to Florida with her husband, who had been advised by a physician in early 1992 to move to a warmer climate for medical reasons. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she voluntarily left her employment for personal and noncompelling reasons. We affirm. *800Claimant’s husband continued working in this State until he retired in July 1993 and did not relocate to Florida until March 1994. As this proof indicates that the husband’s relocation to Florida was not medically necessary and that claimant’s presence in Florida was not necessary to attend to her husband’s medical needs, we conclude that substantial evidence supports the Board’s decision that claimant voluntarily left her employment without good cause (see, Matter of Gawerecki [Sweeney], 243 AD2d 809; Matter of Economy [Sweeney], 232 AD2d 799). Claimant’s remaining contentions have been reviewed and rejected as without merit.
Mikoll, J. P., White, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.